Citation Nr: 0413556	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-02 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
ankle fracture, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for low back pain as 
secondary to service connected disability of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1988.  He also has service with the Mississippi Army 
National Guard (ARNG).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans' Affairs.  In that decision, the RO denied a rating 
in excess of 20 percent for residuals of right ankle 
fracture, and denied a claim of entitlement to service 
connection for low back pain as secondary to service 
connected disability of the right ankle. 



REMAND

In correspondence received on April 26, 2004, the veteran 
requested to attend a video-conference hearing with the Board 
conducted at the Jackson RO in lieu of his Central Office 
Hearing scheduled for May 11, 2004.  The Board remands this 
case to the RO to accommodate the veteran's request.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

The RO should undertake appropriate scheduling 
action for a video-conference hearing before a 
Member of the Board at the Jackson, Mississippi 
RO.  Notice should be sent to the veteran and his 
representative in accordance with applicable 
regulations.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




